DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 6 recites the limitation "said protrusion".  There is insufficient antecedent basis for this limitation in the claims.  There is proper antecedent basis for “a protrusion” found in Claim 2, for purposes of examination claims 3-4 has been examined to depend from Claim 2.
Claims 5 recites the limitation "said pin".  There is insufficient antecedent basis for this limitation in the claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 198 16 652 issued to Strauch (see attached translation).
Regarding Claim 1, Strauch teaches of a shopping cart (1), comprising a rolling frame (7) and a basket (8) supported by said frame (7), and a receptacle (Figure 1) for receiving an anti-theft pole (pole 2 is elevated with a flag which serves as a visual aide to prevent theft) in a generally vertical orientation (Figure 1), said receptacle comprising a one-way interlock (see the fastener arrangement shown in Figure 2) for locking said pole (2) in said receptacle, so that said pole (2) may not be removed from said interlock without damaging said interlock (the pole cannot be removed without tools to remove bolt 11—attempts to remove the pole would mar or damage the pole).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauch, as disclosed above.
Regarding Claim 9, Strauch, as disclosed above in regards to claim 1 teaches a shopping cart (1), comprising a rolling frame (7) and a basket (8) supported by said frame (7), and a receptacle (Figure 1) for receiving an anti-theft pole (pole 2 is elevated with a flag which serves as a visual aide to prevent theft) in a generally vertical orientation (Figure 1), said receptacle comprising a one-way interlock (see the fastener arrangement shown in Figure 2) for locking said pole (2) in said receptacle, so that said pole (2) may not be removed from said interlock without damaging said interlock (the pole cannot be removed without tools to remove bolt 11—attempts to remove the pole would mar or damage the pole).
Strauch does not explicitly state a method of deploying the cart where the cart is delivered with the pole detached from said cart to an establishment where the anti-theft shopping cart is to be used, and inserting said anti-theft pole into said receptacle to lock said anti-theft pole into place.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to deliver the cart and to then insert the pole (2) into the receptacle (the fastener arrangement shown in Figure 2) to provide the advantage of delivering the cart in a compact configuration before extending the pole to reduce the shipping space need.
Claim(s) 2-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauch, as disclosed above, in view of U.S. Patent No. 4,666,179 issued to Adams.
Regarding Claims 2-6, 8 and 10, Strauch disclose the claimed invention except for teaching of the interlock comprises a protrusion on said pole, and a socket to receive said protrusion; in re claim 3 the protrusion is resiliently biased so as to be urged into said receptacle, when said pole is received in said socket; in re claim 4 the pole has a generally round cross- section and wherein said protrusion extends radially from said pole; in re claim 5 a resilient member urging said pin from said pole; in re claim 6 the protrusion is compressible; in re claim 8, a protrusion in the receptacle and an indent on said pole, to receive said protrusion; in re claim 10, where the deploying of the cart does not require any additional tools, skilled laborers, or fasteners.
Adams teaches of a cart that uses a spring-loaded detent protrusion (60) located on a pole (30) for being received in a hole (62) for fixing the pole (60) relative to a tube (32); in re claim 3 the protrusion (60) is resiliently biased (spring-loaded) so as to be urged into said receptacle (hole 62 in tube 32), when said pole is received in said socket; in re claim 4 the pole has a generally round cross-section (the pole 2 taught by Strauch is generally round cross-section and the pole 30 taught by Adams is generally round cross-section) and wherein said protrusion (60) extends radially from said pole; in re claim 5 a resilient member (the spring for button 60 taught by Adams) urging said pin (60) from said pole; in re claim 6 the protrusion is compressible (the spring is compressible).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a spring-loaded detent protrusion, as taught by Adams, for securing the pole (2) taught by Strauch to the fastening means (3).  One would be motivated to use the spring-loaded protrusion to use a fastener that positively engages (when the compressible spring, radially extends from the hole) with a socket (a hole in the fastening means 3) so that when the pole is inserted in the fastener it automatically engages to secure the pole to the fastening means.  In re claim 8 it would further have been obvious to one having ordinary skill in the art at the time of invention to form the protrusion (the spring-loaded pin) on the receptacle and the hole (indent) for receiving the pin on the pole as an obvious rearrangement of the working parts of the invention. In re claim 10¸ it would further have been obvious to one having ordinary skill in the art at the time of invention to that the inclusion of the protrusion (the spring-loaded pin) on the receptacle and the hole (indent) for receiving the pin on the pole would allow the shopping cart to be deployed without requiring any additional tools, skilled laborers, or fasteners, which would be advantageous to reduce operating costs.
Allowable Subject Matter
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618